Citation Nr: 1031043	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for bilateral patellofemoral 
pain syndrome, to include as secondary to service connected 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1986 to July 1989, and with the United States Coast 
Guard from May 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Seattle, 
Washington, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied service connection for 
plantar fasciitis and patellofemoral pain syndrome.  

In a November 2008 rating decision, the RO granted service 
connection for bilateral plantar fasciitis.  There is no 
remaining question for Board consideration with respect to that 
issue.

A review of the claims file indicates that since the perfection 
of the appeal currently before the Board, the Veteran has 
attempted to initiate additional appeals regarding the evaluation 
currently assigned for plantar fasciitis and service connection 
for a bilateral ankle disability for flat feet.  He has also 
claimed service connection for posttraumatic stress disorder.  It 
appears the RO is aware of these filings and is processing them 
separately.  These issues are therefore not addressed here.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2009 and March 2010 correspondence, the Veteran 
requested scheduling of a hearing before a Veterans Law Judge at 
the RO (Travel Board).  

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for a Board 
hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 
38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  After the hearing is conducted, the 
case should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


